DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on August 14, 2020 and Preliminary Amendment filed on August 14, 2020, in which claims 6-8, 12, and 14-17 have been amended. Claim 18 has been canceled. No claims have been newly added.
Thus, claims 1-17, and 19-21 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, lines 7-8 and 9-10 recites the limitation “(b) an Operation Support System/Business Support System (OSS/BSS) to insert service images into a service deployment repository “ and  “(c) an orchestrator to deploy a service in a programmable network, according to the extracted service deployment information”-- are  rejected under 35 U.S.C. 112(b), second paragraph, as being incomplete for omitting essential steps or element, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
	 The omitted steps/elements are:  as to (b) limitation above, it is unclear of how “ OSS/BSS” ,  “service image”  and “service deployment”  related to “mobile device” and/or the extract information  from the “mobile application package” . Similarly, as to (c) limitation above, it is unclear of how “an orchestrator” and “program network” related to “mobile device” and/or the extract information from the “mobile application package”.  
0055, 0056, and 0102).
	Dependent claims 10-17 recite the limitations that do not cure the deficiency of the base claim 9, accordingly, they are also rejected for depended upon rejection of base claim 9. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU et al. (US 20190034219 A1, hereinafter Xu).
	As per claims 1, and 19, Xu discloses a method comprising: 
	at a mobile device, loading a mobile application package from a repository, the mobile application package containing local application information including local application components and service deployment information – see at least 0056, 0059, 0062, 0074 and 0075; 
	extracting, by a package installer on the mobile device, from the mobile application package, the local application information and the service deployment information—see at least 0056, 0059, 0062, 0074-0075; 
see at least 0056 and 0077; 
	transmitting, from the mobile device to a remote node in a Network Functions Virtualization (NFV) infrastructure, image information to initiate a service deployment – See at least 0116-0118; and
	receiving a result of the service deployment at the mobile device – see at least 0116-0118.  
	Further regarding to claim 19, Xu discloses a mobile device (e.g., First unit 1310, Fig. 13B – see at least 0175) comprising: a processor; and a memory, the memory storing instructions that, when executed by the processor, cause the processor to perform method functions as of claim 1 above. 
	As to claim 2, Xu discloses further comprising providing to a user, on the mobile device, an indication of a result of an overall mobile application installation --see at least 0116-0118, and 0124.  
	As per claims 3 and 20, Xu discloses wherein the image information includes image insertion instructions, and wherein the mobile device transmits the image insertion instructions to an Operation Support System/Business Support System (OSS/BSS) of the NFV infrastructure -- see at least 0116-0118, 0125, and 0157.  
  	As to claim 4, Xu discloses further comprising: the OSS/BSS communicating service deployment instructions to an orchestrator – see at least 0055, 0056, and 0102.  
	As to claim 5, Xu discloses wherein the OSS/BSS communicates the service deployment instructions to the orchestrator after performing a successful authentication, authorization, and accounting (AAA) procedure – see at least 0102-0104.  
	As per claims 6 and 21, Xu discloses wherein the image information includes one or more links to respective images, and wherein the mobile device transmits the one or more image links to an orchestrator --see at least 0116-0118, 0125, and 0157.  
	As to claim 7, Xu discloses further comprising: the mobile device transmitting service deployment instructions to an orchestrator – see at least 0055, 0056, and 0102.  
	As to claim 8, Xu discloses further comprising: responsive to receiving the service deployment instructions, the orchestrator deploying a service and reporting the result of the service deployment to at least the mobile device-- see at least 0116-0118.  
	As to claim 9, Xu discloses method comprising: 
	at a mobile device, downloading a mobile application package from a mobile application repository– see at least 0056, 0059, 0062, 0074 and 0075; and 
	extracting local application information and service deployment information from the mobile application package -- see at least 0056, 0059, 0062, 0074 and 0075  to cause: 
	(a) a local application installer at the mobile device to install local application components on the mobile device, according to the extracted local application information – see at least 0056 and 0077,
see at least 0055, 0056, and 0102, and 
	(c) an orchestrator to deploy a service in a programmable network, according to the extracted service deployment information-- see at least 0102.  
	As to claim 10, Xu discloses further comprising receiving a result of the service deployment from the orchestrator at the mobile device--see at least 0116-0118.  
	As to claim 11, Xu discloses wherein the result of the service deployment is received at the OSS/BSS, and wherein receiving the result of the service deployment from the orchestrator comprises receiving the result from the OSS/BSS --see at least 0055, 0056, and 0102. 
	As to claim 12, Xu discloses further comprising notifying a user of the mobile device of a result of an overall mobile application installation--see at least 0116-0118, and 0124.  
	As to claim 13, Xu discloses wherein the notifying the user of the mobile device of the result of the overall mobile application installation is based on the result of the service deployment and a result of the local installation of the local application components on the mobile device see at least 0116-0118 and 0124.  
	As to claim 14, Xu discloses wherein the programmable network comprises a Network Functions Virtualization (NFV) infrastructure-- See at least 0116-0118.
As to claim 15, Xu discloses wherein if the overall mobile application installation is successful, functionality of the downloaded mobile application is at least partially virtualized-- see at least 0116-0118.    
	As to claim 16, Xu discloses wherein the mobile application repository is an application store, and wherein a mobile application packaged in the mobile application package is a download option from the application store--See at least 0056, 0059, 0062, 0074 and 0075.  
	As to claim 17, Xu discloses wherein the programmable network is a combination of a Network Functions Virtualization (NFV) infrastructure and a Software-Defined Networking (SDN) infrastructure -- See at least 0116-0118.
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Yuan (US 20120144387 A1) discloses according to the second embodiment of the present invention, in the method for performing services of the client and the server in the C/S architecture, taking the software package installation service performing on the Linux platform smart phone for example, all the software packages are placed in a network server with a configuration file indicating the related information of all software including name, version number and MD5 (Message-digest Algorithm 5) value etc. of the software, and the package management program of the mobile phone terminal will download the configuration file to obtain all software package information.  The package management program of the mobile phone terminal is based on the C/S architecture, the client graphical interface is based on the gtk+ development kit, the server uses C language, and socket is selected as the message channel carrier between the client and the server.

 	Nakamura et al. (US 20110173603 A1) disclose relates to a firmware update system and an update image generation/distribution server apparatus

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARINA LEE/Primary Examiner, Art Unit 2192